Citation Nr: 0027727	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-14 614	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for bronchitis, secondary 
to tobacco use during military service.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from September 1964 to 
September 1966.

This appeal arises from a February 1999, Department of 
Veterans Affairs Regional Office (VARO), St. Petersburg, 
Florida rating decision which, in pertinent part, denied 
service connection for bronchitis secondary to tobacco use 
during military service. 


FINDING OF FACT

Competent medical evidence has not been presented establishing 
the presence of bronchitis associated with tobacco use in 
service or with nicotine dependence developed in active 
military service.  


CONCLUSION OF LAW

The claim for service connection for bronchitis secondary to 
tobacco use during military service is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (1999).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity as well as sufficient observation 
to establish chronicity at the time.  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303 (1999).  

The veteran's claim for service connection for bronchitis 
secondary to tobacco use during military service was received 
at the RO on June 1, 1998.  According to the law in effect for 
claims filed prior to June 9, 1998, the VA General Counsel 
(VACG) held in VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993) 
that direct service connection may be granted if the evidence 
shows injury or disease resulting from tobacco use in service.  
Thereafter, in June 1993, VACG clarified that its February 
1993 opinion did not mean that service connection will be 
established for a disease related to tobacco use if the 
affected veteran smoked in service.  Rather, it means that any 
disability allegedly related to tobacco use that is not 
diagnosed until after service would not preclude establishment 
of service connection. VACG held that the claimant must 
demonstrate that the disability resulted from use of tobacco 
during service, and the adjudicator must take into 
consideration the possible effect of smoking before and after 
service.

In VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997), the General 
Counsel issued an opinion clarifying when service connection 
may be granted for disability or death due to nicotine 
dependence caused by in-service tobacco use.  The General 
Counsel indicated that secondary service connection may be 
granted if the following three questions can be answered 
affirmatively: (1) whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits; (2) whether the veteran acquired a 
dependence on nicotine in service; and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The Board is bound in its decisions 
by the precedent opinions of the chief legal officer of the 
Department of Veterans Affairs. 38 U.S.C.A. 7104(c) (West 
1991).


However, the threshold question to be answered is whether the 
appellant's claim is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  38 U.S.C.A 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  If a particular claim is 
not well grounded, then there is no duty to assist in 
developing facts pertinent to the claim, and the claim must 
be denied.  Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. 
Cir. 1997).  

Generally, to establish a plausible claim, a claimant must 
present medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus or link between the claimed in-
service disease or injury and the present disease or injury.  
Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997) and 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, 
a claim may be well grounded based on application of the rule 
for chronicity and continuity of symptomatology, set forth in 
38 C.F.R. 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 
489, 495-98 (1997).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

Service medical records in the present case reveal that the 
appellant was seen in November 1964 and in January 1965 for 
routine upper respiratory infections.  He was also seen in 
March 1965 for an upper respiratory infection.  In December 
1965, the appellant complained of a cold for 2 or 3 months as 
well as frequent chronic rhinorrhea and cough.  Chest x-rays 
were negative and showed no evidence of pulmonary or pleural 
pathology.  The appellant indicated that he smoked 
one-and-a-half packs of cigarettes per day.  He was advised to 
stop smoking.  Chest x-rays taken in February 1966 for a 
rotation physical were normal.  The August 1966 separation 
examination described the veteran's lungs and chest as normal.  
Chest x-rays taken at that time were also normal.  



A VA examination conducted in September 1974 showed no 
abnormalities of the veteran's respiratory system.  However, 
chest x-rays showed cystic disease of the right upper lobe but 
an otherwise unremarkable radiological evaluation.  

A VA examination was conducted in August 1998.  However, no 
findings referable to bronchitis were indicated.  

In a March 1999 statement, the appellant's private physician 
indicated that he had discussed smoking cessation with the 
appellant during every visit and that he had prescribed Zyban.  
However, the veteran's had reported that his attempt to stop 
smoking had failed and that he was smoking 2 packs per day.  
The physician noted that Zyban would again be prescribed.  

After reviewing the evidence of record, the Board of Veterans 
Appeals (Board) finds that a well grounded claim for service 
connection for bronchitis secondary to tobacco use during 
military service has not been presented.  First, competent 
medical evidence has not been presented showing that the 
appellant currently has chronic bronchitis.  Service medical 
records merely indicate that he was treated for upper 
respiratory infections which resolved and that his lungs were 
normal at the time of his military separation.  Post service 
records merely indicate an x-ray finding of cystic disease of 
the right upper lobe in September 1974.  No further 
complaints or findings referable to a respiratory disorder 
have been made in the more than twenty six years since the 
September 1974 VA examination.  Simply stated, bronchitis has 
not been diagnosed.  In fact, no recent medical evidence 
reflecting any respiratory disorder has been received.  

Second, although it was noted that the appellant smoked 
during service and currently, competent medical evidence has 
not been presented that there is a nexus, or link, between 
the development of any lung disorder and tobacco use in 
service, or that nicotine dependence developed during 
service.  The appellant has submitted a medical statement 
from his current physician which merely indicates that he has 
attempted to stop smoking in the past and has plans to try to 
stop again with the use of Zyban.

The Board cannot rely solely on the appellant's statements 
that he has bronchitis secondary to tobacco use during 
service, as he is a layperson with no medical training or 
expertise.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  His contentions by themselves do not constitute 
competent medical evidence of a diagnosed disability or of a 
nexus between any lung disorder and his period of service.  
Id.  

Therefore, the appellant's claim for service connection for 
bronchitis secondary to the use of tobacco during military 
service must be denied as not well grounded, and VA has no 
duty to assist the appellant in the development of his claim.  
See Epps, supra.  The appellant's representative has 
requested that, if the Board concludes that the appellant's 
claim is not grounded, the Board ensure that the RO comply 
with the provisions of M21-1 which require full development 
of all claims prior to the well grounded determination.  
However, because the duty to assist is not triggered here by 
the submission of a well-grounded claim, the Board finds that 
VA has no obligation to develop this claim further.  See 
Morton v. West, 12 Vet.App. 477, 485-486 (1999).  See also 
Meyer v. Brown, 9 Vet.App. 425, 434 (1996).  The Board is 
bound by decisions of the United States Court of Appeals for 
Veterans Claims.

The Board is not aware of the existence of additional relevant 
evidence that could serve to well ground the appellant's 
claim.  As such, there is no further duty on the part of the 
VA under 38 U.S.C.A. § 5103(a)(West 1991) to notify the 
veteran of the evidence required to complete his application 
for service connection for bronchitis secondary to tobacco use 
during service.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet.App. at 69, 77-78 
(1995).  That notwithstanding, the Board views its discussion 
as sufficient to inform the appellant of the elements 
necessary to well ground his claim and to explain why his 
current attempt fails.  


ORDER

The claim for service connection for bronchitis secondary to 
tobacco use during military service is not well grounded.  
The appeal of this issue is, therefore, denied.  



		
	THERESA M. CATINO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

